DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 38-46  in the reply filed on 5/17/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Van Niekerk (US 2008/0017028 A1) in view of Cooke (US 2003/0232424 A1). 
Van Niekerk discloses a process for purifying polluted air ([0001]) wherein a polluted air is passed through a fluidized bed (54) comprising micro-organism-containing primary particulate media (see [0002]) so that organic pollutants therein are removed by the micro-organisms to a lower level of the organic pollutants than the polluted air that enters the fluidized bed. A partial purified air stream is emerged from the fluidized bed (see [0002]). Van Niekerk also teaches a step of controlling the humidity in the fluidized bed (see claim 5) and stirring the fluidized bed ([0030]). It is inherent that solid matter that accumulates on the particulate media is abraded by the fluidization of the bed and that these abraded solids passed downwards to the bottom of the apparatus and are collected. 
Van Niekerk does not teach that the partial air stream is passed to a second particulate media as claimed. 
Cooke discloses a process for remove pollutants from air by utilizing a first filter and a second filter. See abstract; Figure 1, [0012], [0016], and [0017]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Van Niekerk by utilizing a subsequent static bed (a second purification zone) as suggested by Cooke to improve air purity. Placing the static bed downstream at either above or below the fluidized bed is within the level of one of skill in the art. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 38 above, and further in view of Ursem et al. (US 2009/0277329 A1). 
The process of Van Niekerk is as discussed above. 
Van Niekerk does not explicitly teach that the particulate is activated carbon or zeolite. 
Ursem discloses a process for removing pollutants from air by utilizing zeolite. See [0028]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Van Niekerk by utilizing a particulate comprising zeolite as suggested by Ursem because such particulate is known to be effective. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 38 above, and further in view of DE 19645910 A1. 
The process of Van Niekerk is as discussed above. 
	Van Niekerk does not teach the collection zone as in claim 43. 
	The DE reference teaches a collection zone comprising a sweeper as claimed. See Figures 1-3; col. 4, line 58 through col. 5, line 38. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Van Niekerk by utilizing a collection zone as suggested by the DE reference because such device is known to be effective. 

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 38 above, and further in view of WO-2014/100731 A1. 
The process of Van Niekerk is as discussed above. 
	Van Niekerk does not teach the step of passing polluted air through a scrubbing zone as claimed. 
	The WO reference discloses a step of removing contaminants (e.g., H2S)from a gas stream by scrubbing with caustics salt such sodium hydroxide. See page 2, lines 10-27
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Van Niekerk by scrubbing the polluted air as suggested by the WO reference to remove contaminants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771